Citation Nr: 1134117	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-42 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to reimbursement or payment for the cost of repeated private medical services provided to the appellant at the Premier Medical Ear, Nose, and Throat Group, for the period extending from June 1998 to April 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The appellant had active service in the United States Air Force from November 1973 to November 1977, and in the United States Navy from August 1980 to August 1996.  He subsequently retired from the Navy; upon his retirement he was registered and enrolled in the Defense Eligibility Enrollment Reporting System (DEERS)/Tri-Care.  He is in receipt of VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from letter decisions of the Department of Veterans Affairs (VA), Fort Harrison VA Medical Center (VAMC), in Biloxi, Mississippi, which denied the above claim.

The appellant testified before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that hearing has been prepared and memorialized in the appellant's VA claims file.


FINDINGS OF FACTS

1.  The appellant is seeking VA payment for the cost of his private medical treatment provided by the Premier Medical Ear, Nose, and Throat Group for care provided from June 1998 to April 2003.  

2.  VA payment or reimbursement of the costs of the private medical care provided on any of the days in question was not authorized prior to the appellant undergoing that treatment; nor did the appellant request such authorization within 72 hours of admission.

3.  The appellant did not have a total disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System during the 24 months preceding June 1998.

5.  The appellant is financially liable to the provider of the emergency treatment.

6.  The appellant does have insurance to defray the costs of the in-office treatment.

7.  The appellant has no remedy against a third party for payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

9.  A VA or other federal facility/provider may not have been feasibly available to provide the necessary medical care.

10.  The care provided at the Premier Medical Ear, Nose, and Throat Group for the initial visit that occurred in June 1998 may have been emergent in nature.  However, the treatment provided after the first visit to the health care provider, and extending into April 2003 was not for emergent care.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private medical expenses incurred for the period extending from June 1998 to April 2003, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2010).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred for the period extending from June 1998 to April 2003 have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010).



3.  The criteria for entitlement to reimbursement for the reasonable value of possible emergency and post-emergency treatment and care received for the period extending from June 1998 to April 2003 have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that he be reimbursed for medical treatment received at the Premier Medical Ear, Nose, and Throat Group, in Mobile, Alabama, for the period extending from June 1998 to April 2003.  Said treatment was for allergies and included immunotherapy in combination with prescription medications.  The Biloxi VA Medical Center (VAMC) has denied his claim and he has appealed to the Board for review.

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2010) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2010), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2010).

The appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  In a letter of January 2007, VA informed him that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  He was also informed that he should send copies of any relevant evidence he had in his possession and that he could also obtain relevant records and submit them himself.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The appellant in this matter is seeking reimbursement for private medical expenses that were incurred at the Premier Medical Ear, Nose, and Throat Group, for treatment received between June 1998 to April 2003.  The treatment he received for this period of time was for allergies, and the treatment included prescription medications and immunizations.  The appellant has asserted that he attempted to obtain treatment through the Biloxi VA Medical Center (VAMC) but that he was told that the Biloxi VAMC could only provide certain immediate-care treatment and that he would have to receive outpatient treatment through a private health care provider.  The record reflects that the appellant did not obtain a referral for treatment from the VA but instead found the health care provider through a recommendation of family members.  The record also shows that sue to the appellant's retirement from military service upon completion of twenty years of honorable service, he was enrolled into DEERS, which meant that he was insured via the TRICARE military health care system.  

The claims file reveals that the appellant is service-connected for the following disabilities:  degenerative joint disease of the right knee; degenerative disc disease at C5-C7; allergic sinusitis; degenerative joint disease of the left knee; low back syndrome; the residuals of a left inguinal herniorrhaphy; the residuals of hepatitis; symptomatic hallux valgus of the right foot; and the residuals of a right inguinal herniorrhaphy.  He has not been classified as being permanently disabled and he is not in receipt of a 100 percent disability rating or a total disability evaluation based on individual unemployability due to his service-connected disabilities.  

Following his treatment through the Premier Medical Group, the appellant was billed for the care provided by the health care provider.  The record indicates that a portion of the treatment was partially paid for by Tri-Care.  For the amounts that were not paid by the medical insurance company, the appellant presented bills to VA for payment.  The VAMC subsequently denied the appellant's request for reimbursement, and he has appealed to the Board for review.

A review of the record reveals that the Biloxi VAMC denied his claims for payment of the aforementioned treatment.  In denying the appellant's claim, the VAMC noted that the treatment in question was non-emergent in nature and that a VA facility was reasonably available that could have provided the same type of treatment.  Subsequently, the appellant was notified that the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000) of Section 1725, Title 38, United States Code, applied to his case.  More specifically, since the treatment was non-emergent in nature and there was a VA facility available to provide him with the same type of treatment, VA had no authority to pay any deductible amount or any amount not covered by the private medical insurance to the appellant, and thus, the claim was denied.  
The record indicates that the appellant, at the time of the treatment at Premier Medical Ear, Nose, and Throat Group (on any of the days in question), was not in receipt of a 100 percent disability rating for any disabilities, conditions, or disorders.  The appellant's age for the time period ranged from 43 years old to 48 years old.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2010).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2010).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.")  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2010).

In the present case, there is no evidence that the appellant sought and obtained proper authorization for VA payment of the private medical expenses he incurred while treated by the Premier Medical Group for any of the period extending from June 1998 to April 2003.  The record also does not indicate that the appellant contacted VA within 72 hours of his initial care at the Premier Medical Group.  

Accordingly, the Board must conclude that prior authorization for private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2010), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Court stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

(3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2010); 38 C.F.R. § 17.120 (2010).

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that emergent medical attention was appropriate because he had previously suffered from a collapsed lung and had been told that the collapsed lung may have been proximately caused by or the result of allergies.  As such, he may have thought that if he did not receive immediate care he was endangering himself and that an allergic reaction could have caused another collapsed lung from which he might not recover.  Hence, he needed immediate care.  Even if the Board agrees with the appellant, such reasoning would only apply to the first treatment received.  It would not apply to repeated outpatient treatment he received for the period extending from June 1998 to April 2003.  Moreover, if the appellant truly thought that the condition was emergent, a reasonably prudent individual would have sought immediate care through an emergency room or through hospital or urgent care clinic.  Although it may be argued that the treatment was for a service-connected disability (allergic sinusitis), there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the appellant was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the treatment received for the outpatient care received at the Premier Medical Ear, Nose, and Throat Group for the period extending from June 1998 to April 2003 pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

The appellant has argued that he was unable to obtain the needed care through the VA medical system.  Even if the Board is to accept that the care provided through the Premier Medical Ear, Nose, and Throat Group was somehow emergent in nature, the question still remains as to whether the appellant could have obtained similar services from a VA facility.  In this instance, there is nothing but the appellant's assertions suggesting that a VA facility was not available to him.  There is nothing in the record that indicates that the appellant contacted the allergy department of the Biloxi VAMC seeking a referral for fee based care.  Accordingly, the Board concludes that the treatment undergone by the appellant could have occurred at a VA facility without placing the health of the appellant in serious jeopardy, or causing the appellant to experience serious impairment to bodily functions, or having serious dysfunction of any of the appellant's bodily organ or part.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

In other words, the Board finds that even if the care rendered by the private facility was for a medical emergency of such nature that delay could have been hazardous to life or health in light of the complaints expressed by the appellant, at the time of the follow-up examinations/treatment, the appellant did not satisfy the requirements of the third criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2010).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e)  At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The appellant is financially liable to the provider of emergency treatment for the treatment;

(g)  The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i)  The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).  Of note is that 38 U.S.C.A. § 1725 was amended effective February 1, 2010, however, the amendments are not applicable to this case.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2010).  Under the provisions of 38 C.F.R. § 17.53 (2010), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2010).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2009).



With respect to this item, the Board notes that the VAMC that would have been closest to the appellant would be the medical center in Biloxi, Mississippi.  If the Board accepts the appellant's assertions, the Biloxi VAMC may, or may not, have been able to provide the treatment by the appellant.  

Additionally, under the Millennium Health Care Act, VA will be the payer of last resort for service members who usually get their care at a VA medical center.  As noted above, one of the requirements that must be met is that the appellant must not have entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) (2010).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2010). 42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.  In this instance, the evidence of record reveals that the appellant has active private health care insurance - he is enrolled in Tri-Care (military retirees' health insurance).  He was registered into this system when he retired from the military in 1996.

Upon reviewing the evidence, the Board concludes that the appellant does not satisfy all of the elements of the Millenium Act:

(a)  the services were provided out an outpatient clinic and not an emergency room;

(b)  delay in seeking immediate medical attention may have been hazardous to life or health.  A prudent layperson who possesses an average knowledge of health and medicine and who was experiencing the symptoms complained thereof by the appellant may have reasonably expected the absence of immediate medical attention to result in placing his health in serious jeopardy, or experiencing serious impairment to bodily functions, or having serious dysfunction of any bodily organ or part.  However, following the initial treatment of the allergy condition, a prudent layperson would not have reasonably expected that continued and repeated treatment through the Premier Medical Group would have placed his health in serious jeopardy; 

(c)  VA facilities that could have provided the appellant with the type of treatment he immediately needed may not have been feasibly available;

(d)  there is a claim for care extending over several months and years and was for follow-up treatment of the appellant;

(e)  the appellant was enrolled in the VA health care system and received care at a VA medical facility within the previous twenty-four months;

(f)  the appellant is financially liable to the provider of the hospital treatment, as noted by the private hospitalization bills;

(g)  the appellant has additional medical coverage in the form of private health care insurance procured through Tri-Care;

(h)  he has no contractual or legal recourse against a third party; and

(i)  he is not eligible for reimbursement under 38 U.S.C. 1728, as discussed above.
As the appellant has additional medical coverage in the form of private health care insurance, the Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received for the period extending from June 1998 to April 2003 have not been met. 38 U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. § 17.1000-08 (2010).  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision in which the Board may grant the appellant the benefits sought.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Premier Medical Ear, Nose, and Throat Group, for the period extending from June 1998 to April 2003, is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


